UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
YEKATRINA PUSEPA,                                              :
                                                               :
                         Plaintiff,                            :      17-CV-7954 (RA) (OTW)
                                                               :
                      -against-                                :      ORDER
                                                               :
ANTHONY J. ANNUCCI, et al.,
                                                               :
                         Defendants.                           :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court is in receipt of Plaintiff’s letter at ECF 144. Parties are directed to meet and

confer on any outstanding discovery demands and be prepared to discuss any issues and/or

failures to respond to demands at the conference scheduled for February 5, 2020. The parties’

joint status letter due by January 31, 2020 shall report on the outcome of the meet and confer.

If any issues remain unresolved, the Court will set a briefing schedule at the February 5, 2020

conference.

         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: January 7, 2020                                             Ona T. Wang
       New York, New York                                          United States Magistrate Judge
